No. 04-98-00882-CR

Samuel FORD,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CR-4985-W
Honorable Mary Román, Judge Presiding

PER CURIAM


Sitting:	Tom Rickhoff, Justice

		Paul W. Green, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:	March 3, 1999

AFFIRMED AS REFORMED

	Pursuant to a plea bargain, Samuel Ford pled guilty to possession of a controlled
substance and was sentenced to one year confinement, probated for two years. Later, the
State moved to revoke Ford's probation, and the trial court granted the motion. On appeal,
Ford contends the trial court erroneously denied him forty-three days of jail time credit.

	The State concedes Ford is entitled to jail time credit. See Ex parte Bates, 978 S.W.2d
575, 578 (Tex. Crim. App. 1998). However, the State argues Ford is entitled to only thirty-day days, rather than the forty-three days claimed by Ford. We agree the State properly
calculated the days between the date of Ford's arrest, August 20, 1998, and the date his
probation was revoked, September 21, 1998. We therefore reform the trial court's judgment
to reflect a jail sentence of one year with a credit of thirty-days for time served. As reformed,
we affirm the trial court's judgment.

							PER CURIAM


DO NOT PUBLISH
Return to
Fourth Court of Appeals